Title: To Thomas Jefferson from Gideon Granger, 6 February 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir,
                            
                            General Post office February 6th. 1807
                        
                        I do myself the honor herewith to transmit the report of Judge Toulmin respecting the route from Fort
                            Stoddert to New Orleans.
                  With the highest esteem and Respect
                        
                            G Granger
                            
                        
                    